DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 8, 2021.  Claim 3 has been canceled. Claims 1, 2, and 4-9 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe (US 2007/0085965 A1).
In regard to claim 1, Manabe discloses a display substrate, comprising (see e.g. Figure 1): 
 28 spaced apart from each other, each of which is provided with a plurality of spacers 44; and 
a blank area 31 between any two adjacent display areas 28 of the plurality of display areas 28, and provided with a plurality of supporters 44 having the same material and height as the spacers;
wherein the blank area 31 is provided with a window disposed correspondingly to the supporter 41 (see e.g. Figure 1 and note the window is area not corresponding to black matrix 21).
In regard to claim 2, Manabe discloses the limitations as applied to claim 1 above, and
wherein the plurality of supporters 44 are uniformly distributed on the blank area 31.
In regard to claim 4, Manabe discloses the limitations as applied to claim 1 above, and
wherein the supporter 44 has the same shape as the spacer  44.
In regard to claim 6, Manabe discloses the limitations as applied to claim 1 above, and
a method for preparing the display substrate according to claim 1, comprising: 
step Sl: forming the display substrate 26 comprising a display area 28 and a blank area 31; and 
step S2: forming a plurality of spacers 44 on the display area 28, and forming a plurality of supporters 44 on the blank area 31.
In regard to claim 9, Manabe discloses the limitations as applied to claim 1 above, and
a display motherboard, comprising an assembling substrate 57 and the display substrate 26 according to claim 1, wherein the spacer 44 and the supporter 44 are located between the assembling substrate 57 and the display substrate 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2007/0085965 A1) in view of Hatakeyama (US 2014/0307208 A1).
In regard to claim 5, Manabe discloses the limitations of claim 1 and
wherein the display substrate 26 further comprises a color filter layer 16,17,18 disposed within the display area 28. 
Manabe fails to disclose
a protective layer disposed above the color filter layer.
However, Hatakeyama discloses (see e.g. Figure 5 and paragraph [0057]):
a protective layer 205 disposed above the color filter layer.
Given the teachings of Hatakeyama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Manabe with a protective layer disposed above the color filter layer.
	Doing so would provide a layer that protects the color filter layer from unwanted damage.
	In regard to claim 7, Manabe discloses the limitations as applied to claim 6 above, and
wherein the step S1 comprises: S11: forming a color filter layer 16,17,18 on a substrate 26 within the display area. 
Manabe fails to disclose
S12: forming a protective layer above the color filter layer.
(see e.g. Figure 5 and paragraph [0057]):
S12: forming a protective layer 205 above the color filter layer.
Given the teachings of Hatakeyama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Manabe with S12: forming a protective layer above the color filter layer.
	Doing so would provide a layer that protects the color filter layer from unwanted damage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2007/0085965 A1) in view of Yamanaka (US 2007/0296905 A1).
In regard to claim 8, Manabe discloses the limitations as applied to claim 6 above, but fails to disclose
wherein the step S2 comprises forming the spacer and the supporter simultaneously in one patterning process.
However, Yamanaka discloses
wherein the step S2 comprises forming the spacer and the supporter simultaneously in one patterning process (see e.g. paragraph [0047]).	Given the teachings of Yamanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Manabe with wherein the step S2 comprises forming the spacer and the supporter simultaneously in one patterning process.
Doing so would provide a reduced cost of manufacture by simultaneously manufacturing the spacers and supporters.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 4-7 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, have been fully considered and are appreciated.  However, the arguments are not found persuasive.
First, applicant notes that in former dependent claim 3, now incorporated into independent claim 1, the examiner erroneously indicated the “blank area” as reference number 38.  It is noted that this was a typographical error and should have been indicated as reference number 31, as it had in the rejection of independent claim 1.
Second, applicant argues that there is no clear indication of where the “window appears”.  As noted above and in the previous rejection area 31 is considered the blank area.  Applicant’s claim requires that “wherein the blank area is provided with a window disposed correspondingly to the supporter”.  First, the window could be considered to be any portion corresponding to the upper substrate 27 as the window could be between elements 22.  Second, it is noted that “correspondingly” does not require a direct overlapping of components.  As such, the claimed “window” could be considered to be the regions disposed between elements 41.  It is further noted that “window” itself is broad as applicant does not provide any guidance as to what element contains the window, other than the “blank area”.  
Thus, claims 1, 2, and 4-9 are rejected, as cited above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Jessica M. Merlin
March 12, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871